Title: From Benjamin Franklin to Charles Thomson, 13 September 1783
From: Franklin, Benjamin
To: Thomson, Charles


          
            My dear old Friend,
            Passy, Sept. 13. 1783.
          
          Mr Livingston having resigned, I am obliged to trouble you with some Notes of Enquiry,
            and other Papers that have been put into my Hands from time to time. If you can procure any of the Informations desired, you will much oblige me and some of my Friends.—
          With great Esteem, I am ever, Yours most affectionately
          
            B Franklin
            Cha. Thomson, Esqr
          
         
          Endorsed: Letter from Doct Franklin Sept
            13. 1783.—
        